One of the appellant's taxicabs struck respondent's intestate on Broadway, in the city of New York, in the night time under circumstances which, as detailed by the most favorable evidence, permitted the jury to find that the former was guilty of negligence and the latter free from contributory negligence. As a result of the accident the intestate was thrown about twenty feet, his thigh broken and his knee injured. He immediately became unconscious and was shortly removed to a hospital, where he died on the second day thereafter of delirium tremens. A physician testified that the patient when brought to the hospital "was unconscious or irrational rather than unconscious. * * * He rapidly developed delirium tremens. * * * I should say *Page 223 
with reasonable certainty the injury precipitated his attack of delirium tremens, and understand I mean precipitated, not induced;" and, again, that in his opinion "the injury to the leg and the knee hurried up the delirium tremens." He also stated: "He might have had it (delirium tremens) anyway. Nobody can tell that." Of course, it is undisputed that the injuries could not have led to delirium tremens except for the pre-existing alcoholic condition of the intestate, and under these circumstances the debatable question in the case has been whether appellant's negligence was, legally speaking, the proximate cause of intestate's death. It seems to me that it was, and that the judgment should be affirmed.
In determining this question it will be unnecessary to quote definitions of proximate cause which might be useful in testing an obscure, involved or apparently distant relationship between an act and its alleged results, for the relationship here is perfectly simple and obvious. The appellant's automobile struck and injured the traveler; the injuries precipitated, hastened and developed delirium tremens, and these caused death. There can be no doubt that the negligent act directly set in motion the sequence of events which caused death at the time it occurred. Closer analysis shows that the real proposition urged by the appellant is that it should not be held liable for the results which followed its negligence, either, first, because those results would not have occurred if intestate had been in a normal condition, or, secondly, because his alcoholism might have caused delirium tremens and death at a later date even though appellant had not injured him. This proposition cannot be maintained in either of its branches which are somewhat akin.
The principle has become familiar in many phases that a negligent person is responsible for the direct effects of his acts, even if more serious, in cases of the sick and infirm as well as in those of healthy and robust people, and its application to the present case is not made less certain because the facts are somewhat unusual and the intestate's prior disorder of a discreditable character. (Tice v. Munn, 94 N.Y. 621;Crank v. *Page 224 Forty-second Street, M.  St. N. Ave. Ry. Co., 53 Hun, 425; affd., 127 N.Y. 648; Allison v. C.  N.W.R. Co., 42 Iowa 274;Owens v. K.C., S.J.  C.B. Ry. Co., 95 Mo. 169, 182.) The principle is also true although less familiar, that one who has negligently forwarded a diseased condition and thereby hastened and prematurely caused death cannot escape responsibility even though the disease probably would have resulted in death at a later time without his agency. It is easily seen that the probability of later death from existing causes for which a defendant was not responsible would probably be an important element in fixing damages, but it is not a defense.
Turner v. Nassau Electric R.R. Co. (41 App. Div. 213) was a case singularly similar to this one except that there the physician ventured the opinion that delirium tremens would not have ensued except for the accident resulting from defendant's negligence, whereas in the present case there is no opinion on this point. I think, however, that no presumption can be indulged in for the benefit of the present appellant that delirium tremens would have occurred without its agency. In that case a judgment in favor of the intestate's representative was sustained on the ground that the accident precipitated the delirium tremens which resulted in the death.
In Louisville  N.R.R. Co. v. Jones (83 Ala. 376, 382) it was said that if an intestate "had pneumonia or incipient pneumonia at the time she received the injury, and it could be known that she would ultimately die of that disease, this would not necessarily, and as a matter of law, relieve the railroad of all responsibility. If the injury was caused by the negligence of the railroad company * * * and if it contributed and hastened her death, then the corporation would not be guiltless."
In Jeffersonville, M.  I.R.R. Co. v. Riley (39 Ind. 568) it was said with reference to a request to charge made by the defendant and denied: "If it was intended to have the court say to the jury, that when a person has a tendency to insanity or disease, and receives an injury which produces death, but *Page 225 
which would not have produced death in a well person (the plaintiff cannot recover) the charge was rightly refused. If death was the result of the pre-existing circumstances, and the injury had nothing to do with producing or accelerating the result, then the injury would not be the cause of death." (See, also, Owens v. K.C., S.J.  C.B. Ry. Co., 95 Mo. 169, 182;Foley v. Pioneer, M.  M. Co., 144 Ala. 178, 183.)
The responsibility of a person accelerating the death of another already suffering from a disorder which at a later period of itself might have caused death, has been considered in criminal cases and determined in a manner which is adverse to the contention of the appellant here.
In Hale's Pleas of the Crown (p. 428) the rule is laid down: "If a man be sick of some such disease, which possibly by course of nature would end his life in half a year, and another gives him a wound or hurt which hastens his end by irritating and provoking the disease to operate more violently or speedily, this hastening of his death sooner than it would have been is homicide or murder, as the case happens, in him, that gives the wound or hurt, for he doth not die simply ex visitatione Dei, but the hurt that he receives hastens it, and an offender of such a nature shall not apportion his own wrong." (See, also, Bishop on Criminal Law [5th ed.], § 637.)
In Commonwealth v. Fox (73 Mass. 585) the court stated the rule in connection with an indictment charging murder: "If the jury are satisfied on the evidence, that an assault and battery was committed on the deceased by the prisoner * * * and that thereby the death of his wife was hastened, so that it took place sooner by reason of the assault and battery than it would have occurred in consequence of her sickness alone," the indictment might be sustained.
In State v. Smith (73 Iowa 32, 41) the court in a case of alleged murder expressed its opinion and decided as follows: "It surely ought not to be the law that because a person is afflicted with a mortal malady, from which he must soon die, whether his ailment be caused by natural or artificial causes, another may be excused for acts of violence which hasten or *Page 226 
contribute to or cause death sooner than it would otherwise occur." (See, also, Rex v. Martin, 5 C.  P. 128, 130;Regina v. Plummer, 1 C.  K. 600, 607.)
I think the judgment should be affirmed, with costs.